Citation Nr: 0126524	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1963 
to September 1967.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a March 2001 rating decision 
by the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  

Service connection was denied for disorders of the ears and 
feet by a November 1973 rating decision on the basis that 
both disorders had preexisted military service and had not 
been aggravated by such service.  That decision became final 
when the appellant did not timely file an appeal within one 
year after receiving notification of the rating decision in 
November 1973.  


REMAND

While acknowledging that as a child he was treated for ear 
infections that were related to asthmatic hay fever, the 
appellant asserts that such infections ended by the time he 
reached middle school and high school.  He claims that he was 
not experiencing any ear problems when he entered military 
service in 1963 after high school.  At an August 2001 video 
conference hearing he described exposure to acoustic trauma 
in service due to being in close proximity to aircraft and in 
his job as a heavy equipment operator.  

Regarding the problems with his feet, the appellant argues 
that while his service entrance examination showed a 
bilateral hammertoe disorder, he had no problems with his 
feet at entrance on to active duty, but, rather, developed 
problems as a result of all the walking he did during 
service, which aggravated his bilateral hammertoe disability.  

Initially, the Board notes that the RO's denial of the 
appellant's claims in the March 2001 rating decision and a 
May 2001 Statement of the Case did not address whether new 
and material evidence had been presented to reopen the 
claims, which were denied in the November 1973 rating 
decision that was final.  

Service medical records show that the appellant was noted to 
have curled toes with corns on both feet at his September 
1963 service entrance examination.  At that examination, he 
reported a history of bilateral ear drainage in 1951 with no 
sequelae.  An acutely inflamed left tympanic membrane was 
noted in September 1964 when the appellant complained of left 
ear pain, and a subsequently dated record indicated the 
problem had resolved in 48 hours.  A June 1965 notation 
indicated severe bilateral claw toes with dorsal calluses 
that would need surgery, and which caused the appellant to be 
placed on restriction from prolonged standing, marching, 
walking, or guard duty.  The ears were irrigated in January 
1966 to remove ear wax.  A March 1966 examination report 
noted mild contraction of the 2nd, 3rd, and 4th digits of both 
feet that represented hallux valgus deformity.  In September 
1966, the appellant complained of chronic otitis associated 
with hay fever, and examination of the ears revealed scarred 
tympanic membranes and slight, grayish exudate of the canals.  
A May 1967 notation indicated recurrent ear problems.  The 
June 1967 separation examination report showed that 
evaluation of the ears and feet revealed normal findings, 
while noting the appellant's history of infected ears in 
childhood with mild recurrence in May 1967 that was treated 
with ear washes, but no complications or sequelae, and his 
history of foot trouble that referred to fallen arches with 
no complications or sequelae.  

On a VA Form 21-4142, dated in June 2001, the appellant 
stated that he had received treatment for his feet problems 
at three Louisiana VA hospitals (Alexandria, Shreveport, and 
New Orleans) from 1967 to 1975, at which time he says he was 
told that he was no longer eligible for VA care.  There are 
no VA records currently associated with the claims file for 
that time period and the evidence does not show that an 
attempt to obtain those records has been made.  On the same 
VA Form 21-4142, the appellant referenced treatment records 
from Garber Foot and Ankle Clinic in Lake Charles, Louisiana, 
in 1998 and 1999.  Those records are not currently associated 
with the claims file.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the Louisiana VA 
hospitals in Alexandria, Shreveport, and New 
Orleans, for the purpose of requesting that 
they search for any medical records pertaining 
to the appellant during the years from 1967 to 
1975.  Any and all such records found at those 
VA medical facilities should be obtained by the 
RO and associated with the claims file.  

2.  After securing the appellant's 
authorization to obtain copies of his treatment 
records from Garber Foot and Ankle Clinic in 
Lake Charles, Louisiana, the RO should obtain 
those records and associate them with the 
claims file.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims with regard to whether 
new and material evidence has been submitted to reopen either 
claim.  If the benefits sought on appeal remain denied, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case, and they should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


